PER CURIAM.
Melissa Sims appeals from an order granting her former husband’s motion to change venue. We reverse because Sims was deprived of due process of law when the trial court entered the order without affording Sims the opportunity to be heard on the motion. See J.L.S. v. R.J.L., 708 So.2d 293 (Fla.2d DCA 1998) (order granting change of venue reversed where trial court entered order without notice or hearing). On remand, the parties are entitled to an evidentiary hearing on the motion.
REVERSED and REMANDED.
SAWAYA, ORFINGER and EVANDER, JJ., concur.